Citation Nr: 1615391	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-37 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease at L4-S1.
 
 2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from January 2003 to February 2008.  His awards and decorations include the Army Commendation Medal with "V" Device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for PTSD and degenerative disc disease at L4-S1 and assigned 30 percent and 10 percent evaluations, respectively, effective from February 14, 2008.  In May 2014 the Board remanded the claim for additional development.

The issue of entitlement to an initial rating higher than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by forward flexion greater than 60 degrees; combined range of motion greater than 120 degrees, with no evidence of muscle spasms, guarding, or localized tenderness, and his gait was normal.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating higher than 10 percent for degenerative disc disease of at L4-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code Codes 5237-5242 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in June 2008.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were last readjudicated in September 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, and post-service treatment records.  In this regard, consistent with the May 2014 Board remand instructions, in correspondence in June 2014 the Veteran was asked to identify all VA and non-VA providers who had treated him for the disabilities on appeal.  No response in that regard was received from the Veteran.  VA examinations have been conducted, and their reports associated with the file.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2015). 

The Veteran's service-connected degenerative disc disease of the lumbar spine is rated under Diagnostic Codes 5237-5242.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2015).  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 10 percent is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2015). 

Initially, the Board notes that throughout the period on appeal the evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician and on VA examination in May 2014, the examiner found no evidence of IVDS.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for IVDS because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increased ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings under the General Rating Formula.

By way of background, the service treatment records show that the Veteran sustained an injury to his lower back due to an explosion during service.  He was treated with physical therapy and medication.  A June 2006 MRI revealed mild straightening of the lumbar lordosis with minimal degenerative disc bulges causing relative mild narrowing of the neural foramina bilaterally to SI.

On VA general examination in July 2008, the Veteran complained of back pain that he rated as 4 out of 10, on a pain scale of 1 to 10 scale.  The pain was increased with certain activities.  He stated that he was unable to do frequent bending, or lifting weights higher than 30 pounds.  Reportedly, he was unable to walk more than a half mile or run.  The Veteran related inability to stand or sit more than a half hour.  He took Motrin or Tylenol tablets as needed, with improvement in symptoms.  The Veteran denied any lumbar radiculopathy, incapacitating episodes or flare-ups in symptoms.  The Veteran did not require the use of a back brace for his back condition, nor did he require a cane or walker for ambulation.  His gait was normal.  The Veteran indicated that he was able to do his daily routine activities.  

On physical examination dorsolumbar spine flexion was to 70 degrees, extension was to 25 degrees, right and left lateral flexion were to 25 degrees, bilaterally, and right and left rotation were also to 25 degrees, bilaterally.  There was no pain on repetitive motion.  Joint function was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  The Veteran was able to stand erect without support.  There was no tenderness or paraspinal muscle spasm in the lumbosacral area.  The lumbosacral spine alignment was normal.  Coordination was normal.  The examiner noted no paresthesias or paralysis of the lower extremities.  The straight leg raising test was to 70 degrees on both sides.  Lasegue sign was negative.  Power tone, sensations, deep tendon reflexes, cerebellar functions, plantar reflexes and Romberg test were all normal.  There were no sphincter disturbances.  X-rays of the lumbosacral spine revealed no significant abnormality.  The examiner diagnosed chronic low back sprain and opined that the condition did not likely prevent him from doing his daily routine activities or the usual duties of general employment.  

In a statement in April 2009, the Veteran reported that he was in constant pain in his lower back.  He also stated that his back disability significantly limited motion, especially when bending forward.  The Veteran indicated that he was unable to lift any weight or stand longer than 15 to 20 minutes.  

On VA general examination in May 2013, flexion of the lumbar spine was to 75 degrees, extension was to 25 degrees, lateral flexion was to 30 degrees, bilaterally, and right and left lateral rotation was to 30 degrees, bilaterally.  There was no objective evidence of painful motion.  Range of motion was not additionally limited by repetitive motion.  The Veteran denied flare-ups in symptoms.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, muscle atrophy, guarding or muscle spasm of the thoracolumbar spine.  Reflexes were normal.  Straight leg raise test was negative, bilaterally.  There were no symptoms of radiculopathy or other neurologic abnormalities related to a thoracolumbar spine disorder.  There were no incapacitating episodes.  The examiner diagnosed mild degenerative disease of lumbosacral spine and opined that the back disability had no impact on the Veteran's ability to work.  

In sum, throughout the appeal the range of motion of the Veteran's thoracolumbar spine was not limited to the point consistent with the criteria for the next higher rating.  Moreover, there is no medical evidence to show that pain or flare-ups of pain results in any additional limitation of motion of the lumbar spine to a degree that supports an increased rating.  Additionally, there was no evidence of muscle spasms, guarding, or localized tenderness, and his gait was normal.  

A higher rating is not warranted based on limitation of motion, even with consideration of the DeLuca precepts.  As noted, the examination reports during the appeal period in question failed to show that the Veteran's lumbar spine flexion was limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine was limited to 120 degrees or less.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Although a separate rating for objective neurologic abnormalities may be assigned, the record does not document any adverse neurological function associated with his back disability.  For this reason, separate ratings for objective neurological abnormalities are not warranted.

The Board acknowledges that the Veteran has alleged significant disability, to include inability to lift any weight and significant restrictions in mobility and limitation of motion.  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465   (1994).  However, the objective findings on examination do not support his contentions.  The Board finds the results of the VA examinations to be more persuasive and probative than the Veteran's assertions as to the impairment resulting from his lumbar spine disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

For the above reasons, the preponderance of the evidence is against a rating higher than 10 percent for the service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5107(b).

The Board has considered whether the Veteran's service-connected degenerative disc disease at L4-S1presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The criteria for lumbar spine disorders contemplate significantly more severe symptomatology than presently shown.  Additionally, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, while the evidence reflects that the Veteran is unemployed, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected lumbar spine disc disease.  Nor does the record suggest that the Veteran's service-connected connected lumbar spine disability alone precludes employment so as to warrant a referral for extraschedular consideration.  As such, the Board does not find that a claim for TDIU has been met in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).




ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease at L4-S1 is denied.  


REMAND

The Veteran's last VA examination to evaluate the severity of the service-connected PTSD was in August 2014.  However, in a statement provided in October 2014, the Veteran reported that the VA examiner failed to accurately report his psychiatric symptoms.  Specifically, the Veteran claimed the examiner ignored his reports of homicidal ideation and plan, as well as his reports of hearing whispers that told him what do.  Indeed, the Veteran's October 2014 statement appears to be in contrast to the examiner's findings.  As such, the Board believes the September 2014 VA examination findings may not accurately reflect the current severity of the Veteran's PTSD.  See 38 C.F.R. § 4.2 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, a VA examination is warranted.  On remand, relevant ongoing medical records, if any, should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for PTSD, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain all VA treatment records, if any, not already in the claims file.

3.  After the above development is completed, schedule the Veteran for a VA examination to address the extent and severity of his PTSD.  The claim file must be reviewed by the examiner.  All necessary tests are to         be conducted.  

The examiner should address all symptomatology of the Veteran's PTSD.  The examiner should address the October 2014 statement from the Veteran wherein he reported homicidal ideation and plan, as well as hearing whispers.  A multi-axial diagnosis must be rendered, and the examiner must address what this diagnosis represents in terms of social and occupational impairment.

All opinions must be supported by a detailed rationale in a typewritten report.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


